8 N.Y.2d 1086 (1960)
In the Matter of The Estate of Minerva Berrios, Deceased. Dario Berrios, Respondent; Carmen R. Alequin, Appellant.
In the Matter of The Estate of Anibal Berrios, Deceased. Dario Berrios, Respondent; Carmen R. Alequin, Appellant.
The People of the State of New York ex rel. Carmen Rita Alequin, Appellant,
v.
Dario Berrios, Respondent.
Court of Appeals of the State of New York.
Argued October 12, 1960.
Decided October 21, 1960.
Dora Aberlin for appellant.
Joseph Y. Israel, Seymour Cohen and James J. Hanrahan for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
In each proceeding: Order affirmed, without costs; no opinion.